Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
         The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 08/10/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
                            
                                                 Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1, 4-6 and 9-15 are rejected under 35 USC 103 (a) as being unpatentable over McNestry (US Pat. 7,543,923) in view of Ota et al. (US Pat. 7,874,656) and further in view of Pollacek et al. (US Pat. 5,040,002).

           McNestry discloses in Figure 1-2 a liquid supply system comprising:
           Regarding a part of claim 1, a housing (unmarked housing that contains a number 1) to be arranged within a printing device, the housing having an interior for containing a print substance (2) and an exterior, the housing including an inlet (7) to receive the print substance (2) and an outlet (11) to supply the print substance (2) to a printhead (30); 
a passive inlet valve (13) to open to allow gases to travel to the interior from the exterior during extraction of the print substance (2) from the housing, the passive inlet valve (13) biased to a closed position (Figures 1-2); and 
a passive pressure relief valve (16) to open when pressure within the interior is greater than a predetermined pressure limit, the passive pressure relief valve biased to a closed position (Figure 1). 
           Regarding claim 4, wherein the inlet (7) is configured to be selectively fluidly coupled to a supply source (4) (Figure 1). 
           Regarding claim 5, wherein the passive inlet valve (13) or the passive pressure relief valve (16) comprises a one-way check valve. 
          Regarding a part of claim 6, a print device housing (unmarked print device housing that contains a number 1); 
a reservoir (1) arranged in the print device housing, the reservoir including: an interior cavity (unmarked interior cavity that contains a number 2) to contain a print substance (2) (Figure 1); 

a passive pressure relief valve (16) to open when pressure within the interior cavity is greater than a predetermined pressure limit, the passive pressure relief valve (16) biased to a closed position (Figure 1, col. 12, lines 2-12); 
           Regarding a part of claim 11, receiving a print substance (ink) into an interior cavity of a reservoir (1), the reservoir arranged within the print device, the reservoir (1) including, a passive inlet valve (13), and a passive pressure relief valve (16); and fluidly opening a passive inlet valve (13) to allow gases to enter the interior cavity (1) during removal of the print substance (2) from the interior cavity of the reservoir (1), the passive inlet valve (13) biased to a closed position.  
           Regarding claim 12, venting gases from the interior cavity (1) when a pressure within the interior cavity is greater than a predetermined pressure limit through a passive pressure relief valve (16). 
           Regarding claim 14, disconnecting the supply source (4) from the inlet (7) of the reservoir (1) upon completion of the transfer of the print substance (2). 

           However, McNestry does not disclose an active vent valve that allows gases to travel from the interior to the exterior when the inlet is receiving the print substance, the active vent valve  electrically energizable and de-energizable in response to signals corresponding to the transfer of the print substance into the housing; an active vent valve to allow gases to travel from the interior cavity when receiving the print substance, the active vent valve electrically energizable to operably open in response to signals corresponding to transferring of the print substance into the housing, a supply pump to transfer the print substance from a supply source fluidly coupled to the interior cavity of the reservoir; and a printhead fluidly coupled to the reservoir to receive the print substance from the interior cavity in response to print operations; wherein the supply pump is a high-flow pump; an active vent valve; opening the active vent valve to allow gases to 

           Nevertheless, Ota et al. disclose in Figure 3 an ink-feeding device comprising:

          Regarding a part of claim 1, an active vent valve (84) to allow gases to travel from the interior (unmarked interior that contains a number 82) to the exterior when the inlet is receiving the print substance (ink), the active vent valve (84) electrically energizable and de-energizable in response to signals corresponding to the transfer of the print substance (ink) into the housing (unmarked housing that contains a number 80); 
          Regarding a part of claim 6, an active vent valve (84) to allow gases to travel from the interior cavity (unmarked interior cavity that contains a number 82) when receiving the print substance (ink), the active vent valve (84) electrically energizable to operably open in response to signals corresponding to transferring of the print substance (ink) into the housing (unmarked housing that contains a number 80),
a supply pump (72) to transfer the print substance (ink) from a supply source (70) fluidly coupled to the interior cavity of the reservoir (80) ; and a printhead (22K) fluidly coupled to the reservoir (80) to receive the print substance (ink) from the interior cavity in response to print operations. 
          Regarding claim 10, wherein the supply pump (72) is a high-flow pump. 
         Regarding a part of claim 11, an active vent valve (84);

           Regarding claim 13, fluidly connecting a supply source (70) to an inlet of the reservoir (80); and operating a supply pump (72) to transfer the print substance (ink) from the supply source (70) into the interior cavity (unmarked interior cavity that contains a number 82). 
           Regarding claim 15, de-energizing the active vent valve (84) to close the active vent valve.   

            Furthermore, regarding claim 9, Pollacek et al. disclose in Figure 1 an ink-jet pen comprising the passive inlet valve (38) is a one way check valve. 

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ota et al. and Pollacek et al. in the McNestry’s liquid supply system for the purpose of keeping an inside pressure of an sub-tank at an atmospheric pressure and preventing leakage of ink from the print head.


Claim 7 is rejected under 35 USC 103 (a) as being unpatentable over McNestry (US Pat. 7,543,923) in view of Ota et al. (US Pat. 7,874,656) and further in view of Yeager et al. (US Pat. 9,506,382).     


           McNestry in view of Ota et al. disclose the basic features of claimed invention as stated 
the passive pressure relief valve has a cracking pressure of approximately 69 kilopascals.
          Regarding claim 7, Yeager et al. disclose the passive pressure relief valve has a cracking pressure of approximately 69 kilopascals (col. 7, lines 45-55).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ota et al. and Yeager et al. in the McNestry’s liquid supply system for the purpose of allowing at least a portion of a fluid in a fluid passageway to drain from the fluid passageway to an external environment.

Allowable Subject Matter
          
         Claims 2-3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a print substance reservoir for a printing system comprising an active vent valve is electrically coupled to a supply pump to receive signals from the supply pump to energize and operably open the active vent valve in response to the supply pump transferring the print substance into the housing in the combination as claimed.

         Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing device comprising an active vent valve that is electrically coupled to a supply pump to receive signals from the supply pump to energize and operably open the active vent valve in response to the supply pump transferring a print substance into a housing
in the combination as claimed.

CONCLUSION          
Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853